Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The indicated allowability of claim 13, newly incorporated into claim 1, is withdrawn in view of the newly discovered reference(s) to Ahlning (11148602).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ahlning. 
For claim 1, AAhlning (11148602) discloses a console (10) for use in a passenger cabin of a vehicle, the console comprising: 
a console base (26,34) configured for removable attachment in the passenger cabin of the vehicle; 
a receptacle (for example 120, near 138) formed along the console base and configured for removable attachment of a plurality of interchangeable accessory modules (see throughout the figures but for example 72, 74, 96, 112, 134); and 
a power transmitter (“electrical connection”, Col 8, line 2) for providing electrical power from a power source to an installed one of the accessory modules (Col 4, lines 1-2), 
wherein at least one of the interchangeable accessory modules comprises a power receiver (inherent, as part of the electrical connection) for receiving electrical power from the power source when installed in the receptacle, and 

For claim 6, further comprising a power connector configured for electrical coupling with a vehicle power source to provide electrical power at the power transmitter (see Col 11, line 26-27).  
For claim 7, the console base is supported by a vehicle seat (FIG.1) when attached to the vehicle.  
For claim 11, each accessory module is held in the receptacle via a friction fit (see Col 9, line 50) when installed in the receptacle.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 543 in view of Ahlning. 
For claim 1, JP ‘543 discloses a console for use in a passenger cabin of a vehicle, the console comprising: 
a console base configured for attachment in the passenger cabin of the vehicle.
a receptacle formed along the console base and configured for removable attachment of an interchangeable accessory module (3); and 
a power transmitter for providing electrical power from a power source to an installed one of the accessory modules, 

JP ‘543 lacks the console being configured for removable attachment and further lacks the receptacle configured for a plurality of accessory modules, one being a non-powered accessory module, all features taught by Ahlning (11148602). 
It would have been obvious to one of ordinary skill in the art to have provided the base of JP 543 to be removably attached with a plurality of modules, one being non-powered as taught by Ahlning in order to allow for versatility and variability in placement and type of the console. 
For claim 6, a power connector is configured for electrical coupling with a vehicle power source to provide electrical power at the power transmitter.  
For claim 7, the console base is supported by a vehicle seat of when attached to the vehicle.  
For claim 11, each accessory module is inherently held in the receptacle via a friction fit when installed in the receptacle.  
For claim 12, the power transmitter comprises a console contact positioned in the receptacle to engage a corresponding module contact of the power receiver of the at least one accessory module when the respective module is installed in the receptacle.  
For claim 14, JP 543, as modified, discloses the receptacle being one of a plurality of receptacles formed along the console base, 
each receptacle being configured for removable attachment of each of the plurality of interchangeable accessory modules such that more than one of the accessory modules is simultaneously powered by the console base when installed in different receptacles.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 543, as modified, and further in view of Straumann (3140895). 
For claim 8, JP 543, as modified, lacks the console base attached to the vehicle by a fastener extending through a bite line of the vehicle seat, a feature taught by Straumann. It would have been obvious to one of ordinary skill in the art to have adapted the console of JP 543, as modified, to be attached as taught by Straumann in order to allow the module for use on a bench type seat. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 543, as modified, in view of Mahon et al. (3068048). 
For claims 9-10, JP ‘543, as modified, lacks the console attaching to the vehicle such that a backrest of a vehicle seat supports the console over a seat bottom of the vehicle seat (claim 9) and an attachment arm extends from the console base, wherein the attachment arm is configured to extend along the backrest and over a top end of the backrest to attach the console to the vehicle seat (claim 10). These features are taught by Mahon et al. (3068048). 
It would have been obvious to one of ordinary skill in the art to have adapted the console of JP 543, as modified, to be attached as taught by Mahon et al. in order to allow the module for use on various types of seating such as bench seating. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 543, as applied above and further in view of DeLong et al. (2006/0022478). 
JP 543, as modified, lacks the latch as recited. 
DeLong et al. teach a latch (174) for holding a module and an actuator that moves the latch to permit installation and removal thereof. The latch is spring-biased toward a holding position with power transmitted through the latch. 
It would have been obvious to one of ordinary skill in the art to have provided a latching mechanism as taught by DeLong et al. for the receptacle of JP 543, as modified, in order better secure the module in place. 

Allowable Subject Matter
Claims 15-21 are allowed.

As set forth above, upon an updated search of this application, newly discovered reference Ahlning (11148602) of 10/9/21 was found and has now, newly, been applied above specifically to the subject matter of claim 13 (now claim 1) previously indicated as allowable. The rejection based on the newly discovered reference is set forth above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612